Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 16-30 and 33 for examination (the group was elected without traverse, further electing species with traverse (SEQ ID NO:  2, 49, 51, and 10)  in the reply filed on 4/12/2021 is acknowledged.  The traversal is on the ground(s) that  the “invention” represent primers and probes that are used in combination.  However, the claims are drawn such that only “at least one” is required, and so are not consistent with applicant’s argument.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 18, 25,  29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzold et al. (BMC Microbiology 2013, 13:198, including supplemental Table S1, 14 pages) in view of GenBank HF678227 and Barry et al. (WO 2016/188962).
 	The instant claims recite SEQ ID NO:49-52 which are not present in the foreign priority document filed 10/5/2016.  Therefore the filing date of the instant claims is 10/4/2017, and the Barry et al. reference is available under both 102(a)(1) and 102(a)(2).    
	Petzold et al. teach analyzing the genetic locus involved in LPS-biosynthesis of L. pneumophila serogroup 1 (Sg1) strains with the focus on strain specific gene composition, and the reference teaches a 15 kb region containing LPS-biosynthesis genes that can be found in all L. pneumophila strains and a Sg1-specific 18 kb region (abstract).  The reference teaches that the second region spans from lpg0779 (ORF1) to lpg0764 (ORF13) (see p. 2, second column) .  Thus, the second region includes lpg0768.  
The reference refers to lpg0768 as ORF9. See Table 3.   Instant SEQ ID NO:  1 is ORF9.  This is evident by comparing instant SEQ ID NO:  1 to the annotated GenBank record submitted by the authors, for example Genbank/EMBL HF678227, where SEQ ID NO:  1 is identical to the complement of 16095-17186.  Additionally, the primers used to amplify ORF9 in the reference (see attached supplementary materials) are identical to fragments of instant SEQ ID NO:  1.   Petzold et al. teach that ORF9 (i.e. SEQ ID NO: 1, lpg0768) is part of the Sg1-specific 18 kb region (throughout; figure 1A).  
 	Petzold et al. teach amplifying ORF with specific primers, which were disclosed in the supplemental materials (p. 8 of 11).  The PCR products were detected on an agarose gel, and then sequenced (p. 8).  Thus, when Petzold et al. teach amplifying and detecting ORF9, they 
LPS ORF 9up	GCCAATTTACCCTTCATAGTTTCG	59.5
LPS ORF 9do	GTAATTCCCAGCCATTTACCAGATC	61.5
 	Petzold et al. teach amplification and detection of a fragment of SEQ ID NO:  1, but the reference does not teach a method wherein one of the primers is SEQ ID NO:  2 or SEQ ID NO:  4. 
	However, the sequence of ORF9 was disclosed.  GenBank HF678227 discloses that ORF9 is nucleotides 16095-17186 of that sequence.  The fragment amplified by Petzold et al. amplifies nucleotides 16428-17121 of the GenBank record, and the claimed oligonucleotides are fragments within this sequence. 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to utilize any set of primer pairs and oligonucleotide probes designed from within the fragment amplified by Petzold et al. for amplifying and detecting ORF9.  One would have been motivated to select fragments within the already amplified sequence because 
Attention is also directed to KSR Int’l Co. v. Teleflex Inc. (550 U.S.____ , 127 S. Ct. 1727 (2007)) where the Supreme Court determined that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103 (KSR, 550 U.S. at____ , 82 USPQ2d at 1397).” 
Here, it is not unexpected that fragments of ORF9 would be specific to L. pneumophila serogroup 1 since Petzold et al. teaches that this ORF is part of a region that is present in serogroup 1 and not present in  other serogroups.  
  	The alignment below illustrates the relationship between the amplicon of Petzold et al., bounded by the sequences that are bolded, and the instantly disclosed sequences, underlined. 
 HF678227      SEQ ID NO:  1; seq id no 2c, 3 yellow            

SEQ 2, complement 16811-16793 
SEQ ID NO: 3:  16612-16630  
SEQ ID NO: 4 complement 16729-16753

Reference ORF9up 16428-16451  ORF9 down:  complement 17097-17121  
            1 CTAACAATCATTTTTTTGCTTAATATCCGACCATTTAATGGGTTCACCTATAGATACCTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      17186 CTAACAATCATTTTTTTGCTTAATATCCGACCATTTAATGGGTTCACCTATAGATACCTT 17127

Qy         61 GTTTTGTAATTCCCAGCCATTTACCAGATCCCAGTATTGGGTCGGGACTCCCTTACAAGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      17126 GTTTTGTAATTCCCAGCCATTTACCAGATCCCAGTATTGGGTCGGGACTCCCTTACAAGG 17067

Qy        121 AAAGGCAAAGGTTGTATTATCAAGGCTAATTAGAGAGCCAGGTTGAAGTTTTTGCTTTGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      17066 AAAGGCAAAGGTTGTATTATCAAGGCTAATTAGAGAGCCAGGTTGAAGTTTTTGCTTTGC 17007

Qy        181 AACCAAACAAGTTCTTTGAGAGCTGCCAAGTACTCCTTTTATAGGAGCTTCTAGATCTCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      17006 AACCAAACAAGTTCTTTGAGAGCTGCCAAGTACTCCTTTTATAGGAGCTTCTAGATCTCG 16947

Qy        241 CATCGGTTGACCTAAAGCTTGCCAACAATTGTAAATTGTTTCAAGAGTCTTGGCTAATTG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16946 CATCGGTTGACCTAAAGCTTGCCAACAATTGTAAATTGTTTCAAGAGTCTTGGCTAATTG 16887

Qy        301 CTCAATCCCCATAGTATGTGATATGTCCTGATCAATATCTTCTGGATAGAGATGAACTCC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16886 CTCAATCCCCATAGTATGTGATATGTCCTGATCAATATCTTCTGGATAGAGATGAACTCC 16827

Qy        361 TTTTTCCAGGATTGAAGCTCCCAATGCAATAGACATATACAACATTTCAATTCCATTATA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16826 TTTTTCCAGGATTGAAGCTCCCAATGCAATAGACATATACAACATTTCAATTCCATTATA 16767

Qy        421 ATGGTCAGATAAACCAACTGGTAATGAAAAACATTGGTTTAAAGTTCGTAACATTCTTAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16766 ATGGTCAGATAAACCAACTGGTAATGAAAAACATTGGTTTAAAGTTCGTAACATTCTTAG 16707

Qy        481 GTTATGTGCTTCTGGCAAAGCAGGATGTCCATCAGGACTATGTTCAATAATAATTTTTTC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16706 GTTATGTGCTTCTGGCAAAGCAGGATGTCCATCAGGACTATGTTCAATAATAATTTTTTC 16647

Qy        541 ACATCCGGCACTTTTTGCTGTTTCAACTGCTTTGCATATATCAGTTAAAGAAGATCTTCC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16646 ACATCCGGCACTTTTTGCTGTTTCAACTGCTTTGCATATATCAGTTAAAGAAGATCTTCC 16587

Qy        601 AGTGTCAATAATGAGCGGTAATCCTGTTTTTGCCAGATGACGAATTAAAGGAACATGGAC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16586 AGTGTCAATAATGAGCGGTAATCCTGTTTTTGCCAGATGACGAATTAAAGGAACATGGAC 16527

Qy        661 AATGTTCGATGAAGAGGTTTTGAGTGCGCAGGCACCCTGCTTTATCGCAAAATCAATAGT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16526 AATGTTCGATGAAGAGGTTTTGAGTGCGCAGGCACCCTGCTTTATCGCAAAATCAATAGT 16467

Qy        721 GTCCAATTCATAAATCGAAACTATGAAGGGTAAATTGGCATTCTTTAATAGTGAAAATAG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16466 GTCCAATTCATAAATCGAAACTATGAAGGGTAAATTGGCATTCTTTAATAGTGAAAATAG 16407

Qy        781 CATACTATAATGTTCTAAAGGCAGTACTTTTCTCTCAATTAATGAGCGGTAGTTTTCCTT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16406 CATACTATAATGTTCTAAAGGCAGTACTTTTCTCTCAATTAATGAGCGGTAGTTTTCCTT 16347

Qy        841 GCGGACCTCACCGGATTTACTGGTATAGGTTTCTTCATAATCAACAGGTAGGCAAATGTT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16346 GCGGACCTCACCGGATTTACTGGTATAGGTTTCTTCATAATCAACAGGTAGGCAAATGTT 16287

Qy        901 TGGGTTATTTAAAATTTCTGTTTTTAGTATAAGAGGTTGGTATGGTACTTTATCCCTGAT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16286 TGGGTTATTTAAAATTTCTGTTTTTAGTATAAGAGGTTGGTATGGTACTTTATCCCTGAT 16227

Qy        961 GGTTATAATTTTGTGTAGCAATTGTTCAGCTATGCCAAGATCCTGATTAAAAAAAGTACC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy       1021 TATTTCTGCTAAAAAAATAGGAGGATGATTTTCTTCAACAGAGAATGGACCAATTGTAAA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      16166 TATTTCTGCTAAAAAAATAGGAGGATGATTTTCTTCAACAGAGAATGGACCAATTGTAAA 16107

Qy       1081 AGGCTGACTCAT 1092
              ||||||||||||
Db      16106 AGGCTGACTCAT 16095

Petzold et al. (BMC Microbiology 2013, 13:198, including supplemental Table S1, 14 pages) in view of GenBank HF678227 do not teach a methods wherein the sample is additionally contacted with a primer and or probe for detecting SEQ ID NO:  6 or an expression product thereof in a sample, nor where the method includes detecting the presence of at least part of the ssrA gene or expression product thereof.   
Barry et al. teaches an assay for detecting all serogroups of L. pneumophila in a single diagnostic assay based on smpB.  The assay employs nucleic acids disclosed therein as SEQ ID NO:  10 (which comprises instant SEQ ID NO:  7) and SEQ ID NO:  12 (which is identical to instant SEQ ID NO:  8).  These molecules inherently hybridize to and would detect instant SEQ ID NO:  6.  See page 23 of Barry et al.  
Barry et al. additionally teaches that the method also includes detecting whether a target region of the ssrA gene is present or absent, thus determining whether any member of the Legionella genus is present or absent (p. 23), and that the assay can be a mutliplex assay.   The reference further teaches oligonucleotides for the detection of ssrA, and these are fragments of instant SEQ ID NO:  5.  
 	It would have been prima facie obvious to have combined detection of the sg-1 specific region as taught by Petzold et al. in view of the GenBank record with the detection of a universal serotype detecting assay and a universal genus detecting assay as exemplified by .   
Claim 16, 18, 25, 27, 29, 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzold et al. (BMC Microbiology 2013, 13:198, including supplemental Table S1, 14 pages) in view of GenBank HF678227 and Barry et al. (WO 2016/188962) as applied to claims 16, 18, 25, 27, 29 and 33 above, and further in view of Collins et al. (Journal of Applied Microbiology 2015; 119, 1158—1169).
 	The teachings of Petzold et al., the GenBank record and Barry et al. as they apply to claim 16 are given previously in this office action and fully incorporated here.  Petzold et al. teach detecting lpg0768 and that this gene is part of a serogroup 1 specific region, but the reference does not teach additionally amplifying an ssrA gene or wherein the sample substantially comprises a water sample.  
 	Collins et al teaches a method for detection and quantification Legionella species by amplifying the ssrA gene, and in particular teach amplifying ssrA with primer LsppF which identical to instant SEQ ID NO:  10 (throughout and Table 1).   This primer is inherently a fragment of SEQ ID NO: 5.  Collins et al. additionally teaches amplification and detection of ssrA and a serogroup 1 specific gene in water samples (p. 1160) and teach that Legionella spp. Are 
	Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the methods taught by Petzold et al. so as to have applied detection of the all of the ORF from the Sg-1 specific region to the detection of Legionella in aquatic samples.  The instant claims are inclusive of the detection of any number of ORF.  One would have been motivated to do so in order to provide a means for detecting the pathogenic serogroup-1 species, and since Petzold et al. teach that ORF9 is among the ORF in the sg-1 specific region.  Furthermore, it would have been prima facie obvious to have combined detection of the sg-1 specific region with detection of a genus and species specific amplicon as exemplified by Collins et al. in order to provide an additional tool that can be a supplement to culture, to screen out negatives, and provide fast enumeration of positive contamination in environmental samples (Collins, p. 1159).   
Double Patenting
Applicant is advised that should claim 16 be found allowable, claim 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  There is no method step that distinguishes one claim from the other and therefore they appear to be of identical scope.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 16, 18, 25,  29 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of U.S. Patent No. 11085090 in view of Petzold et al. (BMC Microbiology 2013, 13:198, including supplemental Table S1, 14 pages) in view of GenBank HF678227 and Barry et al. (WO 2016/188962).  
 	The issued claims teach a multiplex method which comprises amplifying the L. pneumophila specific smpB gene, using SEQ ID NO:  10 and 12 and also amplifying the Legionella genus specific ssrA gene.  
	The issued claims do not teach a multiplex method which includes detecting a fragment of SEQ ID NO:  1. 
	The teachings of Petzold et al. in view of GenBank HF678227 as they apply to these claims are given previously in this office action and fully incorporated herein. 
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by the issued claims so as to have included the method taught by Petzold et al. in view of the GenBank record. The instant claims are inclusive of the detection of any number of ORF, and it would have been obvious to have detected any or all of the ORF in the sg-1 specific region in order to fully characterize the region.  One would have been motivated to do so in order to provide a means for detecting the .    
Claims 16, 18, 25, 27, 29, 30 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of U.S. Patent No. 11085090 in view of Petzold et al. (BMC Microbiology 2013, 13:198, including supplemental Table S1, 14 pages) in view of GenBank HF678227 and Barry et al. (WO 2016/188962), and further in view of Collins. 
 	The teachings of US 11085090 in view of Petzold et al. and the GenBank record  as they apply to claim 16 are given previously in this office action and fully incorporated here.  Petzold et al. teach detecting lpg0768 and that this gene is part of a serogroup 1 specific region, but the reference does not teach additionally amplifying an ssrA gene using a specific oligo as claimed in claim 27 or wherein the sample substantially comprises a water sample.  
 	Collins et al teaches a method for detection and quantification Legionella species by amplifying the ssrA gene, and in particular teach amplifying ssrA with primer LsppF which identical to instant SEQ ID NO:  10 (throughout and Table 1).   This primer is inherently a fragment of SEQ ID NO: 5.  Collins et al. additionally teaches amplification and detection of ssrA and a serogroup 1 specific gene in water samples (p. 1160) and teach that Legionella spp. Are ubiquitously found in warm, moist aquatic environments, and pose a significant public health risk when they colonize man-made water systems (p. 1158).  
	Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the methods taught by the issued patent in 
Response to Remarks
 	The statement of subject matter free of the art set forth in the prior office action is WITHDRAWN in view of the newly set forth prior art rejections. 
	The previously set forth rejection of claims 16-20, 23, 25-26, 29, 30, and 33 under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon and abstract without significantly more was OVERCOME by either the amendment of the claims to require contacting the sample with at least one probe and/or primer having a nucleic acid sequence defined by at least one of SEQ ID NO: 2, SEQ ID NO:  3 or SEQ ID NO:  5 (or the reverse complement thereof).  None of these oligonucleotides had been disclosed in the prior art such that the currently claimed contacting step can be considered to employ a step that was well-established, routine and conventional at the time the invention was made.  
 	The rejection under 112(b) and 112(a) was overcome by amending the body of the claims to refer to the SEQ ID NO:  1 rather than lpg0768.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner



/JULIET C SWITZER/Primary Examiner, Art Unit 1634